Citation Nr: 0300178	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  99-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 





INTRODUCTION

The veteran had active service from February 17, 1998 to 
March 23, 1998.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the RO.  

The record indicates the veteran canceled his hearing at 
the RO before an RO Hearing Officer.  

The Board remanded the case to the RO for additional 
development of the record in July 2000.  



FINDINGS OF FACT

1.  The veteran's low back disability by degenerative disc 
disease is shown unequivocally to have existed prior to 
service.  

2.  It is shown as likely as not that the veteran's low 
back disability underwent an increase in severity beyond 
natural progress during service.  



CONCLUSION OF LAW

The veteran's pre-existing low back disability manifested 
by degenerative disc disease is due to an injury that was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the 
veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claim via the Statement of 
the Case, the Supplemental Statements of the Case, and the 
Board's earlier remand. There does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  The record contains sufficient information 
and opinions to decide the claim for service connection 
for the claimed low back disability.

The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim.  Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).


II.  Entitlement to Service Connection for a Low Back 
Disability

A.  Factual Background 

The pre-service chiropractic records dated in February 
1996 showed a past history of chronic, worsening low back.  
X-ray studies revealed slight lumbar scoliosis, convexity 
to the left; left leg shorter by 1/10 inch; and minimal 
narrowing of the posterior intervertebral space of L5-S1.  
The diagnosis was that of lumbago.  

X-ray studies taken in February 1997 show a normal 
cervical and lumbar spine.  Scoliosis of the lumbar spine 
was noted.  

A careful review of service medical records at the time of 
the veteran's enlistment examination in December 1997 
showed an abnormal spine.  The examiner noted thoracic 
scoliosis, mild, asymptomatic.  

The record reflects that, in February 1998, the veteran 
slipped and fell down stairs, and banged his low back 
against a door.  He was brought by ambulance on a 
backboard for emergency care and treatment. X-ray studies 
showed a normal cervical and lumbar spine.  The 
intervertebral disc spaces were normal, and scoliosis of 
the lumbar spine was noted.  The diagnoses were those of 
cervical strain and contusion of the low back.  

During follow-up treatment in March 1998, the veteran 
reported having no improvement and worsening back pain.  
He reported having pain as radiating to his cervical neck 
and experiencing right-sided morning stiffness.  The 
diagnosis was that of back pain secondary to factitious 
disorder; the condition was noted as not correctable to 
meet Navy standards, and the veteran was discharged from 
service.

X-ray studies taken in September 1998 revealed a slight 
levoscoliosis of the mid lower lumbar spine and relative 
posterior narrowing at L5-S1 interspace.  

The veteran underwent a VA contract examination in 
September 1998.  He reported having low back pain and 
numbness, and reported his injury in service.  The veteran 
also denied any history of pre-existing back pain.  He 
reported seeing a chiropractor in the past for routine 
adjustments, but did not have back pain.  He stated that 
his symptoms had become worse and had persisted since his 
discharge from service.  

Upon examination, the veteran walked with an antalgic non-
physiologic gait, but could walk on his heels and toes 
without difficulty.  There was evidence of over-
dramatization, as well as symptom magnification with axial 
compression, simulated rotation, and skin pinch eliciting 
pain; four of five Waddell's signs were positive.  

An examination of the back revealed a normal thoracic 
kyphosis and lumbar lordosis with no objective 
paravertebral spasticity, rigidity or trigger points 
noted.  Active range of motion demonstrated flexion to 65 
degrees and extension to 25 degrees, both maneuvers 
reproducing pain.  Side bending was present bilaterally to 
30 degrees, also reproducing subjective complaints of 
pain; no spasms were observed.  There was no evidence of a 
list or pelvic obliquity.  Spinal rhythm was good.  

The diagnosis was that of status-post fall with continued 
complaints of subjective back and right leg pain.  The 
examiner commented that the veteran's current complaints 
were purely subjective in nature and unreasonable to the 
physical findings; that his continued symptoms could not 
be explained from the mechanism of injury or his history; 
and that his pain was out of proportion to the physical 
findings with elements of symptom magnification and over-
dramatization.  

The examiner added that the veteran appeared to have 
sustained a lumbar strain, which had resolved.  There was 
no evidence of lumbar spasticity or rigidity, nerve root 
tension or compression signs, or objective neurologic 
deficits.  His current complaints could not be explained 
from an orthopedic neuromuscular perspective.  

The record reflects that the veteran re-injured his back 
while working as a truck driver in December 1999.  

An MRI scan in January 2000 showed L5-S1 disc space 
narrowing with 7 millimeter protruding disc; L4-L5 with 5 
millimeter protruding disc; and L3-4 with 3 millimeter 
bulging disc.  

The records dated in March 2000 reflect that the veteran 
underwent three lumbar epidural steroid injections.  

An MRI scan in March 2000 showed a probable asymmetric 
right-sided annular bulge at L5-S1; a small right-sided 
herniation was considered less likely.  

A November 2000 statement from the veteran's treating 
physician reflects that he had recently treated the 
veteran for herniated lumbar disc L4-L5 on the right and 
chronic low back pain and had reviewed the veteran's 
medical records.  It was the opinion of the treating 
physician that it was more likely than not at the present 
time that the veteran's back injury was caused by the 
previously reported service-related injury.  The treating 
physician also noted that the veteran's recent problem was 
an aggravation of the pre-existing condition.  

The veteran underwent a VA examination in March 2002.  He 
described his injury in service.  The veteran reported 
having continued severe back pain since then, as well as 
paraspinal pain and pain radiating into both extremities.  
The veteran reported taking both over-the-counter and 
prescribed pain medications.  He denied having back injury 
prior to military service.  

Upon examination, the veteran appeared in some distress 
and discomfort while sitting in a chair; he arose from the 
chair with difficulty and indicated difficulty 
straightening up to an upright position.  The evaluation 
of the veteran's gait revealed a slight limp favoring the 
right side.  

The veteran appeared in obvious distress throughout all 
efforts.  The veteran was unable to do a single leg heel 
raise on the right side.  He reported constant pain in the 
lower back.  Palpation of the lower spine demonstrated 
exquisite tenderness both over the midline at L4, L5, and 
S1 regions, as well as in the paraspinal muscles, right 
greater than left.  

There were zero degrees of extension, 30 degrees of 
forward flexion, and approximately 5 to 10 degrees of 
lateral bending to each side.  When prompted, the veteran 
was able to exhibit 5/5 strength in all muscle groups.  
Straight leg raising tests caused significant pain in the 
lower back area and right paraspinal area, but no sciatic 
like symptoms radiating down the leg.  

It was the opinion of the examiner that the veteran had 
degenerative disc disease at L5-S1, which could be causing 
an element of discogenic back pain, with radiation into 
the paraspinal muscles; and that some component of his low 
back pain was real secondary to the degenerative nature of 
the L5-S1 disc.  

While noting that it was difficult to prove that the 
veteran's degenerative disc disease was the direct result 
of the injury he sustained in service, the examiner did 
mention evidence of a pre-existing back condition that 
could quite possibly have been exacerbated by his injury 
in service.  

The statements of the veteran in the claims folder are to 
the effect that he had treatment for his back prior to 
enlistment, but his condition had never been "chronic."  
He added that he had fallen down 22 steps in service and 
had been in constant pain since his discharge.  


B.  Legal Analysis  

Service connection involves many factors, but basically 
means that the facts, shown by the evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
pre-existing such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, 
infirmities, or disorders noted at entrance.  38 U.S.C.A. 
§§ 1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  In the instant case the physician conducting the 
examination for entrance noted an abnormal spine and mild, 
asymptomatic thoracic scoliosis.  

Even though the veteran was not competent to relate that 
he had been told he had a slipped disc, Crowe v. Brown, 
7 Vet. App. 238 (1994), x-ray studies taken of the 
veteran's spine prior to service revealed minimal 
narrowing of the posterior intervertebral space of L5-S1.  

A VA physician also provided an opinion that there was 
evidence of a pre-existing back condition prior to 
service.  There is no competent opinion to the contrary.  
Therefore, the Board finds that the veteran's abnormal 
spine was noted at the time of his examination and 
acceptance for service.  

Moreover, there is clear and unmistakable evidence that 
minimal disc space narrowing of L5-S1 preexisted service.  
Accordingly, the presumption of soundness is rebutted.  

A pre-existing injury or disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service-connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  

Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition 
as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993) (citing Hensley v. 
Brown, 5 Vet. App. 155 (1993)).  

In this case, the service medical records reflect that the 
veteran was treated for a cervical strain and for a 
contusion of the low back in February 1998 after falling 
down several stairs.  Ever since the injury in service, 
the veteran has complained of having back pain.  

One VA examiner found that the veteran's pre-existing back 
condition could quite possibly have been exacerbated by 
his injury in service.  In the Board's opinion, this 
evidence demonstrates an increase in disability during 
service.  

The Board notes that, once a determination is made that 
there was an increase in disability during service, the 
presumption of aggravation for a grant of service 
connection attaches to the claim.  Atkins v. Derwinski, 
1 Vet. App. 228 (1991).  

However, the presumption of aggravation may be rebutted by 
clear and unmistakable evidence, including evidence that 
the increase was due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The 
burden of proof is on VA to rebut the presumption.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993).  

In this case, VA would have to show by clear and 
unmistakable evidence that the increase in severity of the 
veteran's low back disability in service was due to the 
natural progress of the disease.  

The absence of treatment for a long period after service 
is also evidence against a finding of aggravation.  Maxson 
v. West, 12 Vet App 453 (1999).  

Here, the evidence of record shows that the veteran 
continued to receive treatment for back pain both during 
service and immediately after service.  He then re-injured 
his back at work in 1999, and continued receiving medical 
treatment for back pain.  The recent report of VA 
examination in March 2002 shows evidence of degenerative 
disc disease at L5-S1.  

While the post-service medical evidence might suggest 
natural progression of a low back disability, there is no 
clear and unmistakable evidence that the increase in 
severity of the veteran's low back disability manifested 
by back pain during active duty was due solely to the 
natural progression of the disease.  Id.  

As such, the Board finds the evidence of record 
insufficient to rebut the presumption of aggravation in 
this case.  

After consideration of all the evidence, the Board finds 
that the medical and other evidence does not clearly and 
unmistakably establish that the increase in severity of 
the veteran's low back disability was due to the natural 
progress of the disease.  

Hence, the evidence favors the claim of service connection 
for a low back disability manifested by degenerative disc 
disease.  



ORDER

Service connection for a low back disability by 
degenerative disc disease is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

